                Case 13-35196-EPK          Doc 193     Filed 03/26/19      Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:                                                      Case No. 13-35196-EPK
         Alvin Roger Bellefleur
         Mildred Bellefleur
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Robin R. Weiner, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/21/2013.

         2) The plan was confirmed on 05/12/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/20/2015, 05/20/2017, 05/18/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/25/2014, 01/01/2015, 09/01/2015, 01/10/2017, 03/16/2017, 04/24/2017, 02/27/2018.

         5) The case was completed on 10/24/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
                  Case 13-35196-EPK                  Doc 193      Filed 03/26/19           Page 2 of 3




Receipts:

          Total paid by or on behalf of the debtor                     $247,693.68
          Less amount refunded to debtor                                     $0.00

NET RECEIPTS:                                                                                            $247,693.68


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                           $7,050.00
    Court Costs                                                                         $0.00
    Trustee Expenses & Compensation                                                 $8,857.97
    Other                                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                          $15,907.97

Attorney fees paid and disclosed by debtor:                           $3,475.00


Scheduled Creditors:
Creditor                                                 Claim         Claim            Claim        Principal      Int.
Name                                         Class     Scheduled      Asserted         Allowed         Paid         Paid
Altair Oh XIII, LLC                      Unsecured              NA     14,513.78        14,513.78         422.72        0.00
America's Servicing Company              Secured                NA    230,399.00               NA            0.00       0.00
America's Servicing Company              Secured        230,399.00    332,464.87          8,944.45      8,944.45        0.00
America's Servicing/ Wells Fargo         Secured        176,513.00            NA               NA            0.00       0.00
CHASE                                    Unsecured       64,422.00            NA               NA            0.00       0.00
Citibank                                 Unsecured       14,513.00            NA               NA            0.00       0.00
First Choice Federal Credit Union        Unsecured           894.00           NA               NA            0.00       0.00
First Choice Federal Credit Union        Unsecured              NA         958.93           958.93          27.93       0.00
I.C. System Inc.                         Unsecured           300.00           NA               NA            0.00       0.00
Jefferson Capital Systems LLC            Unsecured              NA       2,512.58             0.00           0.00       0.00
JP Morgan Chase Bank, NA                 Unsecured              NA     59,630.01        59,630.01       1,736.76        0.00
JP Morgan Chase Bank, NA                 Secured                NA     59,630.01               NA            0.00       0.00
Lvnv Funding, LLC                        Unsecured              NA       2,917.94         2,917.94          84.99       0.00
Nationstar Mortgage, LLC                 Secured                NA    345,020.19        60,008.40      60,008.40        0.00
Nationstar Mortgage, LLC                 Secured        218,690.00            NA               NA            0.00       0.00
PEOPLE'S CREDIT UNION                    Unsecured           456.00           NA               NA            0.00       0.00
Specialized Loan Servicing, LLC          Unsecured              NA    126,413.13       126,413.13       3,681.85        0.00
Specialized Loan Servicing, LLC          Secured                NA       2,279.52         2,279.52      2,279.52        0.00
Specialized Loan Servicing, LLC          Secured                NA    228,913.13       127,446.60     127,446.60        0.00
THOUSAND OAKS AT CONGRESS                Secured                NA            NA               NA            0.00       0.00
Thousand Oaks at Congress Master, Inc.   Secured                NA     35,447.93               NA            0.00       0.00
Thousand Oaks at Congress Master, Inc.   Unsecured              NA     37,176.57        35,447.93       1,032.44        0.00
Thousand Oaks at Congress Master, Inc.   Secured                NA     37,176.57        17,506.08      17,506.08        0.00
United States Bankruptcy Court           Unsecured              NA    292,342.19       292,342.19       8,514.60        0.00
United States Treasury                   Unsecured              NA       3,411.55         3,411.55          99.37       0.00
Wells Fargo Home Mortgage                Secured         98,443.17            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
               Case 13-35196-EPK            Doc 193      Filed 03/26/19       Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $213,905.53        $213,905.53               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                                $0.00              $0.00               $0.00
       All Other Secured                                  $2,279.52          $2,279.52               $0.00
 TOTAL SECURED:                                         $216,185.05        $216,185.05               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00               $0.00            $0.00
        Domestic Support Ongoing                                $0.00               $0.00            $0.00
        All Other Priority                                      $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                                $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $535,635.46         $15,600.66               $0.00


Disbursements:

         Expenses of Administration                            $15,907.97
         Disbursements to Creditors                           $231,785.71

TOTAL DISBURSEMENTS :                                                                       $247,693.68


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/26/2019                             By:/s/ Robin R. Weiner
                                                                          Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
